728 N.W.2d 863 (2007)
CITY OF DETROIT, Plaintiff/Counter-Defendant/Appellee,
v.
AMBASSADOR BRIDGE COMPANY a/k/a Detroit International Bridge Company, Defendant/Counter-Plaintiff/Appellant.
Docket No. 132329. COA No. 257415.
Supreme Court of Michigan.
March 30, 2007.
On order of the Court, the application for leave to appeal the September 14, 2006 *864 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed whether defendant Ambassador Bridge Company is a federal instrumentality and whether federal law preempts application of the City of Detroit's zoning ordinances to construction projects within the "sterile zone" enclosure of the bridge plaza.
The International Law Section of the State Bar of Michigan and the United States Departments of Justice and Homeland Security are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.